IN THE SUPREME COURT OF PENNSYLVANIA


 OFFICE OF DISCIPLINARY COUNSEL,             :   No. 2712 Disciplinary Docket No. 3
                                             :
                     Petitioner              :   No. 3 DB 2020
                                             :
                                             :   Attorney Registration No. 85846
              v.                             :
                                             :   (Philadelphia)
                                             :
 JOHN LOUIS KLEBER, III,                     :
                                             :
                     Respondent              :


                                       ORDER


PER CURIAM
      AND NOW, this 2nd day of April, 2020, upon consideration of the

Recommendation of the Three-Member Panel of the Disciplinary Board, the Joint Petition

in Support of Discipline on Consent is granted, and John Louis Kleber, III, is suspended

on consent from the Bar of this Commonwealth for a period of one year and one day.

Respondent shall comply with all the provisions of Pa.R.D.E. 217 and pay costs to the

Disciplinary Board. See Pa.R.D.E. 208(g).